                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BEHROOZ MOHAZZABI,                                 Case No. 19-cv-06453-SI
                                   8                    Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                                                                            MOTION TO DISMISS FOR LACK OF
                                   9              v.                                        PERSONAL JURISDICTION AND
                                                                                            DENYING DEFENDANT’S MOTION
                                  10     BEHZAD MOHAZZEBI,                                  TO STRIKE
                                  11                    Defendant.                          Re: Dkt. Nos. 8, 14

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Behzad Mohazzebi’s motion to dismiss the complaint is scheduled for a hearing
                                  14   on December 6, 2019 at 10:00 a.m. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter
                                  15   appropriate for resolution without oral argument and VACATES the hearing. For the reasons set
                                  16   forth below, the Court GRANTS defendant’s motion to dismiss for lack of personal jurisdiction. If
                                  17   plaintiff wishes to pursue this lawsuit in another court that has personal jurisdiction over defendant,
                                  18   the Court recommends that plaintiff seek assistance from the Federal Pro Bono Project, available at
                                  19   415-782-8982 or fedpro@sfbar.org.
                                  20

                                  21                                            BACKGROUND

                                  22          On May 6, 2019, plaintiff Behrooz Mohazzabi filed this lawsuit in San Mateo County

                                  23   Superior Court alleging claims for breach of contract and fraud against his brother, defendant

                                  24   Behzad Mohazzebi.1 After service of the complaint, defendant timely removed the case to the Court.

                                  25          The complaint alleges that defendant orally agreed to personally guarantee repayment of a

                                  26
                                  27          1
                                                  At the time of the filing of the complaint, plaintiff was represented by counsel. Plaintiff
                                  28   is currently proceeding pro se.
                                   1   loan that plaintiff made to a third brother, Dariush Mohazzebi (“Dariush”), and that defendant has

                                   2   failed to make payments under that alleged personal guarantee. According to the complaint, on or

                                   3   about April 25, 2013, plaintiff orally agreed to loan Dariush $200,000, and defendant orally agreed

                                   4   to guarantee the repayment of the loan with interest. Compl. ¶ BC-1 (Dkt. No. 1-1).2 Plaintiff

                                   5   alleges that by August 12, 2017, “Dariush Mohazzabi3 failed to make full repayment as originally

                                   6   agreed and as renegotiated[,]” and defendant “then failed to pay the balance of Dariush Mohazzebi’s

                                   7   debt as promised, as per the personal guarantee.” Id. at ¶ BC-2. On a “check the box” portion of

                                   8   the state court complaint form, the complaint alleges that “[t]his court is the proper court because

                                   9   the contract was to be performed [in California].” Id. at ¶ 7. The complaint does not contain any

                                  10   allegations regarding defendant’s contacts with California.

                                  11          On October 15, 2019, defendant filed a motion to dismiss based on lack of personal

                                  12   jurisdiction and failure to state a claim. In support of the motion, defendant has filed a declaration
Northern District of California
 United States District Court




                                  13   stating that he is a resident and citizen of Florida, where he has lived since November 2009.

                                  14   Mohazzebi Decl. ¶ 2 (Dkt. No. 8-1). Prior to November 2009, defendant was a resident and citizen

                                  15   of New Jersey. Id. Defendant states that he has never been a resident or citizen of California, never

                                  16   been employed in California, does not maintain any businesses or offices in California, and does not

                                  17   have any bank accounts in California. Id. ¶¶ 2-6. Defendant denies that he made any agreement to

                                  18   guarantee the loan plaintiff made to Dariush, and defendant states, “I have not met with Plaintiff in

                                  19   California at any time during the events alleged in the Complaint. The last time I met Plaintiff in

                                  20   person in California was approximately 10 years ago at a family wedding in Northern California in

                                  21   the summer of 2009.” Id. ¶¶ 8-9.

                                  22          Plaintiff, proceeding in pro per, filed an opposition that did not address personal jurisdiction.

                                  23   Instead, plaintiff’s opposition addresses the merits of his breach of contract and fraud claims, and

                                  24   asserts facts that are not contained in the complaint, such as details about the parties’ alleged

                                  25   conversations regarding the oral contract. See generally Dkt. No. 11. Defendant filed a reply, to

                                  26
                                  27
                                              2
                                                 Plaintiff’s opposition states that this agreement was made during a telephone call. Dkt.
                                       No. 11 at 1-1.
                                  28          3
                                                  Plaintiff has spelled Dariush’s last name two different ways, Mohazzebi and Mohazzabi.
                                                                                          2
                                   1   which plaintiff filed a sur-reply. Dkt. No. 13.4 In his sur-reply, plaintiff asserts that defendant

                                   2   regularly visits his two daughters who live in Los Angeles, California. Id. Plaintiff’s sur-reply also

                                   3   acknowledges that defendant formerly lived in New Jersey and currently lives in Florida. Id.

                                   4

                                   5                                          LEGAL STANDARD

                                   6          A defendant may move to dismiss the complaint for lack of personal jurisdiction. Fed. R.

                                   7   Civ. P. 12(b)(2). Where there is no applicable federal statute that governs personal jurisdiction, a

                                   8   district court “may exercise personal jurisdiction over a defendant ‘if it is permitted by [the state’s]

                                   9   long-arm statute and if the exercise of jurisdiction does not violate federal due process.’” Autodesk,

                                  10   Inc. v. Kobayashi + Zedda Architects, Ltd., 191 F. Supp. 3d 1007, 1013 (N.D. Cal. 2016) (quoting

                                  11   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Since “California’s long-arm

                                  12   statute allows the exercise of personal jurisdiction to the fullest extent permissible under the U.S.
Northern District of California
 United States District Court




                                  13   Constitution,” a district court need only determine whether the exercise of jurisdiction comports

                                  14   with federal due process requirements. Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). A district

                                  15   court’s exercise of personal jurisdiction comports with due process when the defendant has “certain

                                  16   minimum contacts with [the forum state] such that the maintenance of the suit does not offend

                                  17   ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S.

                                  18   310, 316 (1945). A court may exercise either general or specific jurisdiction over an out-of-state

                                  19   defendant. See Daimler AG, 571 U.S. at 127.

                                  20          Upon defendant’s motion to dismiss for lack of personal jurisdiction, “the plaintiff bears the

                                  21   burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co., 453

                                  22   F.3d at 1154. However where, as here, a district court rules on a motion to dismiss for lack of

                                  23   personal jurisdiction without holding an evidentiary hearing, the plaintiff need only make “a prima

                                  24   facie showing of jurisdictional facts to withstand the motion to dismiss.” Ballard v. Savage, 65 F.3d

                                  25   1495, 1498 (9th Cir. 1995). Where undisputed, a district court must take as true the plaintiff’s

                                  26
                                              4
                                  27              Defendant moved to strike the sur-reply because it was filed without leave of Court. In
                                       light of plaintiff’s pro se status, the Court grants plaintiff leave to file the sur-reply and DENIES
                                  28   defendant’s motion to strike.

                                                                                          3
                                   1   version of the facts. Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th

                                   2   Cir. 1996) (citations omitted). Conversely, “conflicts between the facts contained in the parties’

                                   3   affidavits must be resolved in [the plaintiff’s] favor for purposes of deciding whether a prima facie

                                   4   case for personal jurisdiction exists.” Id.

                                   5

                                   6                                                 DISCUSSION

                                   7          Defendant contends that this Court lacks personal jurisdiction over him because he is a

                                   8   Florida resident and he has never lived, worked or done business in California. Defendant argues

                                   9   the only allegation in the complaint that conceivably relates to jurisdiction – that “[t]his court is

                                  10   proper because the contract was to be performed here” – is legally irrelevant because an alleged oral

                                  11   promise made from outside California to guarantee a loan does not subject the promisor to personal

                                  12   jurisdiction in California. Plaintiff’s opposition papers largely do not address personal jurisdiction,
Northern District of California
 United States District Court




                                  13   except to assert that defendant travels to California to visit his two daughters.

                                  14          The Court concludes that it does not have personal jurisdiction over defendant. There is no

                                  15   basis for general jurisdiction, which requires that “the defendant must engage in continuous and

                                  16   systematic general business contacts” in the forum state. Schwarzenegger v. Fred Martin Motor

                                  17   Co., 374 F.3d 797, 802 (9th Cir. 2004) (internal quotation marks and citation omitted). Here, there

                                  18   is no allegation that defendant has engaged in systematic business contacts in California, and to the

                                  19   contrary, defendant has filed a declaration stating he has never been employed in California and that

                                  20   he has no offices or bank accounts in this state.

                                  21          There is also no basis for specific jurisdiction. A district court has specific jurisdiction over

                                  22   the defendant when the following three-prong test is satisfied:

                                  23          (1) The non-resident defendant must direct [one’s] activities or consummate some
                                              transaction with the forum or a resident thereof; or perform some act by which [one]
                                  24          purposefully avails [oneself] of the privilege of conducting activities in the forum,
                                              thereby invoking the benefits and protections of its laws;
                                  25
                                              (2) the claim must be one that arises out of or relates to the defendant’s forum-related
                                  26          activities; and
                                  27          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                                              i.e. it must be reasonable.
                                  28
                                                                                           4
                                   1   Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987). Plaintiff bears the burden of satisfying the first

                                   2   two prongs of the test. Schwarzenegger, 374 F.3d at 802.

                                   3          Under the first prong, a plaintiff must establish that the defendant “either purposefully

                                   4   availed itself of the privilege of conducting activities in California, or purposefully directed its

                                   5   activities toward California.” Id. at 802. “For claims sounding in contract, we generally apply a

                                   6   ‘purposeful availment’ analysis and ask whether a defendant has ‘purposefully avail[ed] [himself]

                                   7   of the privilege of conducting activities within the forum State, thus invoking the benefits and

                                   8   protections of its laws.’”    Picot v. Weston, 780 F.3d 1206, 1212 (9th Cir. 2015) (quoting

                                   9   Schwarzenegger, 374 F.3d at 802). “For claims sounding in tort, we instead apply a ‘purposeful

                                  10   direction’ test and look to evidence that the defendant has directed his actions at the forum state,

                                  11   even if those actions took place elsewhere.” Picot, 780 F.3d at 1212. Because plaintiff asserts

                                  12   contract and tort claims, both tests apply.
Northern District of California
 United States District Court




                                  13

                                  14   I.     Purposeful Availment – Contract Claim
                                  15          “A showing that a defendant purposefully availed himself of the privilege of doing business

                                  16   in a forum state typically consists of evidence of the defendant’s actions in the forum, such as

                                  17   executing or performing a contract there.” Id. “[T]he mere existence of a contract with a party in

                                  18   the forum state does not constitute sufficient minimum contacts for jurisdiction.” Sher v. Johnson,

                                  19   911 F.2d 1357, 1362 (9th Cir. 1990); see also Doe v. Unocal Corp., 248 F.3d 915, 924 (9th Cir.

                                  20   2001) (“However, an individual’s contract with an out-of-state party alone [cannot] automatically

                                  21   establish sufficient minimum contacts to support personal jurisdiction.”) (internal quotation marks

                                  22   and citations omitted). “Instead, we must look to ‘prior negotiations and contemplated future

                                  23   consequences, along with the terms of the contract and the parties’ actual course of dealing’ to

                                  24   determine if the defendant’s contacts are ‘substantial’ and not merely ‘random, fortuitous, or

                                  25   attenuated.’” Sher, 911 F.3d at 1362 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479,

                                  26   480 (1985)).

                                  27          Here, plaintiff does not allege that defendant engaged in any “type of affirmative conduct

                                  28   which allow[ed] or promote[d] the transaction of business within the forum state.” Id. Plaintiff
                                                                                        5
                                   1   does not dispute that defendant is a Florida resident, and he asserts that the parties entered into an

                                   2   oral contract on the telephone. The complaint contains the conclusory allegation that the contract

                                   3   was to be “performed” in California, which presumably means that defendant allegedly agreed to

                                   4   send money to plaintiff in California. Thus, the only alleged connection between defendant and

                                   5   California is that defendant entered into a contract with a California resident and agreed to send the

                                   6   California resident money.5 Such a connection is not “substantial” and instead is too attenuated to

                                   7   provide a basis for specific jurisdiction. See Sher, 911 F.3d at 1362-63 (California court did not

                                   8   have specific jurisdiction over Florida law firm that represented California client in criminal

                                   9   proceeding in Florida where “[a]s normal incidents of this representation the partnership accepted

                                  10   payment from a California bank, made phone calls and sent letters to California . . . because neither

                                  11   the partnership nor any of its partners undertook any affirmative action to promote business within

                                  12   California”); see also Picot, 780 F.3d at 1212-13 (California court did not have specific jurisdiction
Northern District of California
 United States District Court




                                  13   over Michigan resident who allegedly entered oral agreement with California resident where

                                  14   contract was formed in Michigan and defendant performed most of work in Michigan; holding the

                                  15   plaintiff’s California contacts could not provide basis for jurisdiction; and finding the defendant’s

                                  16   two business trips to California did not create a substantial connection).

                                  17            Because plaintiff has not established the first prong of the specific jurisdiction test for the

                                  18   contract claim, the Court does not address the remainder of the analysis with regard to the contract

                                  19   claim.

                                  20

                                  21   II.      Purposeful Direction – Fraud Claim
                                  22            “[A] defendant purposefully directed his activities at the forum if he: ‘(1) committed an

                                  23   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is

                                  24   likely to be suffered in the forum state.’” Picot, 780 F.3d at 1214 (quoting Schwarzenegger, 374

                                  25   F.3d at 803). “In applying this test, we must ‘look[] to the defendant’s contacts with the forum State

                                  26
                                  27
                                                5
                                                 Plaintiff’s sur-reply asserts that defendant travels to Los Angeles to visit his daughters.
                                       Even if this fact was alleged in the complaint, it would not provide a basis for personal jurisdiction
                                  28   because such personal visits are not affirmative conduct showing that defendant purposefully
                                       availed himself of the privilege of conducting business in California.
                                                                                          6
                                   1   itself, not the defendant’s contacts with persons who reside there.’” Id. (quoting Walden v. Fiore,

                                   2   571 U.S. 277, 285 (2014)). A “mere injury to a forum resident is not a sufficient connection to the

                                   3   forum” unless the “defendant’s conduct connects him to the forum in a meaningful way.” Walden,

                                   4   571 U.S. at 285.

                                   5          For the same reasons as stated above, the Court finds that defendant did not purposefully

                                   6   direct activities at California. The only alleged connection between defendant and California is the

                                   7   allegation that defendant entered into a contract with a California resident. However, “the plaintiff

                                   8   cannot be the only link between the defendant and the forum.” Id. Plaintiff does not allege that

                                   9   defendant expressly aimed acts at California. Because plaintiff has not established the first prong

                                  10   of the specific jurisdiction test for the fraud claim, the Court does not address the remainder of the

                                  11   analysis with regard to this claim.

                                  12
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the foregoing reasons, the Court hereby GRANTS defendant’s motion to dismiss for

                                  15   lack of personal jurisdiction and DENIES defendant’s motion to strike the sur-reply. Because the

                                  16   Court does not have personal jurisdiction over the defendant, the Court does not address defendant’s

                                  17   motion to dismiss for failure to state a claim. See Ronald C. Fish v. Watkins, No. CV 03-0067-

                                  18   PHX-SMM, 2006 WL 8441121, at *3 (D. Ariz. Dec. 14, 2006) (“[A] court has no authority to

                                  19   address the merits of a claim against a particular party if it lacks personal jurisdiction over that

                                  20   party”), aff'd sub nom. Fish v. Watkins, 298 F. App’x 594 (9th Cir. 2008).

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: December 3, 2019                          ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         7
